Exhibit 10.1

DIADEXUS, INC.

KEY EMPLOYEE SEVERANCE BENEFIT PLAN

(as amended, December 15, 2014)

1. Introduction. The Compensation Committee of the Board of Directors of
diaDexus, Inc. (the “Company”) first approved this Key Employee Severance
Benefit Plan (the “Plan”) on October 30, 2013, and amended this Plan on
December 15, 2014. The Plan provides for severance benefits to selected
employees of the Company. This document constitutes the Summary Plan Description
for the Plan.

2. Definitions. For purposes of the Plan, the following terms are defined as
follows:

(a) “Base Salary” means the Participant’s base salary in effect immediately
prior to date of the Qualifying Termination, ignoring any reduction in base
salary that forms the basis for Constructive Termination.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means (i) the Participant’s willful failure to substantially perform
the Participant’s duties for the Company (other than any such failure resulting
from the Participant’s total and permanent disability); (ii) the Participant’s
willful failure to carry out, or comply with, in any material respect any lawful
directive of the Board; (iii) the Participant’s commission at any time of any
act or omission that results in, or may reasonably be expected to result in, a
conviction, plea of no contest, plea of nolo contendere or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;
(iv) the Participant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Participant’s duties and responsibilities for the Company; (v) the Participant’s
commission at any time of any act of fraud, embezzlement, misappropriation,
misconduct, conversion of assets of the Company or breach of fiduciary duty
against the Company (or any predecessor thereto or successor thereof); or
(vi) the Participant’s material breach of any agreement with the Company
(including, without limitation, any breach of the restrictive covenants of any
such agreement); and which, in the case of clauses (i), (ii) and (vi), continues
beyond thirty (30) days after the Company has provided the Participant written
notice of such failure or breach (to the extent that, in the reasonable judgment
of the Board, such failure or breach can be cured by the Participant). Whether
or not an event giving rise to “Cause” occurs will be determined by the Board in
its sole discretion.

(d) “Change in Control” means (i) the acquisition of the Company by another
entity, or entities acting as a group, by means of any transaction or series of
related transactions (including, without limitation, any reorganization, merger
or consolidation) that results in such entity or entities holding more than
fifty percent (50%) of the outstanding voting power of the Company (other than a
bona fide equity financing transaction or transfers between affiliated funds) or
(ii) a sale or other disposition by the Company of all or substantially all of
the assets of the Company, in either case, only if such transaction is also a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets, as described in
Treasury Regulation Section 1.409A-3(i)(5).



--------------------------------------------------------------------------------

(e) “Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs
immediately prior to, on or within twelve (12) months after a Change in Control.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Common Stock” means the common stock of the Company.

(h) “Constructive Termination” means the Participant’s resignation from all
positions he or she then holds with the Company, resulting in a Separation from
Service, because one of the following events or actions is undertaken without
the Participant’s written consent: (i) a material diminution in the
Participant’s authority, duties or responsibilities as in effect as of
immediately prior to a Change in Control; (ii) a material reduction in the
Participant’s annual base salary as in effect as of immediately prior to a
Change in Control (other than a reduction that affects all senior executives of
the Company to a similar degree), which the parties agree is a reduction of ten
percent (10%) or more; (iii) a material adverse change in the geographic
location of the principal offices at which the Participant must perform the
Participant’s services as of immediately prior to a Change in Control (which
shall in no event include a relocation of the Participant’s principal office of
less than sixty (60) miles from South San Francisco, CA); or (iv) the successor
entity or surviving corporation in the Change of Control refuses to materially
assume and comply with the terms of this Agreement. An event or action will not
give the Participant grounds for Constructive Termination unless (A) the
Participant gives the Company written notice within sixty (60) days after the
initial existence of the event or action that the Participant intends to resign
in a Constructive Termination due to such event or action; (B) the event or
action is not reasonably cured by the Company within thirty (30) days after the
Company receives written notice from the Participant; and (C) the Participant’s
Separation from Service occurs within thirty (30) days after the end of the cure
period.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability or Cause.

(k) “Participant” means each individual who is employed by the Company,
designated by the Plan Administrator as a potential participant, and has
received and returned a signed Participation Notice.

(l) “Participation Notice” means the latest notice delivered by the Company to a
Participant informing such Participant that he or she is eligible to participate
in the Plan, in substantially the form attached hereto as Exhibit A.

(m) “Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board (the “Compensation
Committee”). The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

- 2 -



--------------------------------------------------------------------------------

(n) “Qualifying Termination” means (i) an Involuntary Termination Without Cause
that does not occur immediately prior to, on or within twelve (12) months after
a Change in Control, or (ii) a Change in Control Termination.

(o) “Section 409A” means Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect.

(p) “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.

(q) “Severance Period” means the number of months of severance that the
Participant is eligible to receive under this Plan, as set forth on the
Participant’s Participation Notice. The Severance Period commences on the date
of the Qualifying Termination.

3. Eligibility for Benefits.

(a) Eligibility; Exceptions to Benefits. In general, only employees at or above
the level of Senior Vice President will be eligible to be Participants. However,
the Plan Administrator may designate in writing other employees as Participants
and determine the amount of benefits that may be received by such individuals
under the Plan. Subject to the terms of the Plan, the Company will provide the
benefits described in Section 4 to the affected Participant. A Participant will
not receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Plan Administrator,
in its sole discretion:

(i) The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.

(ii) The Participant has not entered into the Company’s standard form of
Proprietary Information and Inventions Assignment Agreement (the “Proprietary
Information Agreement”).

(iii) The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within sixty (60) days following the
Participant’s Separation from Service.

(iv) The Participant has failed to return all Company Property. For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company and other Company materials and
property that the Participant has in his or her possession or control,
including, without limitation, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, without limitation, leased vehicles, computers, computer
equipment, software programs, facsimile machines, mobile telephones, servers),
credit and calling cards, entry cards, identification badges and keys, and any
materials of any kind that

 

- 3 -



--------------------------------------------------------------------------------

contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof, in whole or in part). As a condition to
receiving benefits under the Plan, a Participant must not make or retain copies,
reproductions or summaries of any such Company documents, materials or property.
However, a Participant is not required to return his or her personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and stock options and any other documentation received as a stockholder of the
Company.

(b) Relation to Other Agreements and/or Plans. By accepting participation in
this Plan, the Participant irrevocably waives his or her rights to any severance
benefits (including vesting acceleration) to which the Participant may be
entitled pursuant to any offer letter, employment agreement, severance
agreement, equity award agreement or any other similar agreement with the
Company, or any other Company benefit plan, that is in effect on the date he or
she signs the Participation Notice, other than any acceleration of vesting
benefits on a change in control transaction as provided under the Company’s
equity incentive plans.

(c) Termination of Benefits. A Participant’s right to receive benefits under the
Plan will terminate immediately if, at any time prior to or during the period
for which the Participant is receiving benefits under the Plan, the Participant,
without the prior written approval of the Plan Administrator:

(i) willfully breaches a material provision of the Proprietary Information
Agreement and/or any obligations of confidentiality, non-solicitation,
non-disparagement, no conflicts or non-competition set forth in the
Participant’s employment agreement, offer letter or under applicable law;

(ii) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or

(iii) induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third party to terminate
their existing business relationship with the Company or interferes in any other
adverse manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee, or other third party.

4. Payments and Benefits. Except as may otherwise be provided in the
Participant’s Participation Notice, in the event of a Qualifying Termination,
the Company will provide the payments and benefits described in this Section 4,
subject to the terms of the Plan.

(a) Cash Severance. The Company will pay “Cash Severance” to the Participant in
an amount equal to his or her Base Salary for the Participant’s Severance
Period, in accordance with the chart below. On an Involuntary Termination
Without Cause that is not a Change in Control Termination, the Company will pay
the Cash Severance in equal installments on the Company’s regular payroll
schedule over the Severance Period. However, no payments will be made prior to
the 60th day following the Participant’s Separation from Service. On the 60th
day following the Participant’s Separation from Service, the Company will pay
the Participant in a

 

- 4 -



--------------------------------------------------------------------------------

lump sum the Cash Severance that such Participant would have received on or
prior to such date under the original schedule but for the delay while waiting
for the 60th day in compliance with Code Section 409A and the effectiveness of
the release, with the balance of the Cash Severance being paid as originally
scheduled. On a Change in Control Termination, the Cash Severance will be paid
in a lump sum on the sixtieth (60) day after the date of the Participant’s
Separation from Service.

 

Tier

  

Position Level

  

Involuntary Termination

Without Cause at

any time before the

1st anniversary of

Participant’s start date

  

Involuntary Termination

Without Cause on

or after the

1st anniversary of

Participant’s start date

  

Change in

Control Termination

1    Chief Executive Officer    3 months    6 months    12 months 2   
Senior Vice Presidents and above    3 months    6 months    6 months

(b) Health Insurance Premiums. If the Participant timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), the Company will pay
the full amount of the Participant’s COBRA premiums, or will provide coverage
under the Company’s self-funded broad based health insurance plans, on behalf of
the Participant, including coverage for the Participant’s eligible dependents,
until the earliest of (i) the end of the number of months in the Participant’s
Severance Period, (ii) the expiration of the Participant’s eligibility for the
continuation coverage under COBRA, or (iii) the date when the Participant
becomes eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment (such period from the date of
the Qualifying Termination through the earliest of (i) through (iii), the “COBRA
Payment Period”). However, if at any time the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums or
credit under the self-funded plan, the Company will instead pay the Participant,
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month (or, in
the case of a self-funded plan, the monthly cost of such coverage), subject to
tax withholdings and deductions. On the sixtieth (60) day following the
Participant’s Separation from Service, the Company will make the first payment
under this paragraph equal to the aggregate amount of payments that the Company
would have paid through such date had such payments commenced on the Separation

 

- 5 -



--------------------------------------------------------------------------------

from Service through such sixtieth (60) day, with the balance of the payments
paid thereafter on the original schedule. In all cases, if the Participant
becomes eligible for coverage under another employer’s group health plan or
otherwise ceases to be eligible for COBRA during the COBRA Payment Period, the
Participant must immediately notify the Company of such event, and all payments
and obligations under paragraph will cease. For purposes of this paragraph, any
applicable insurance premiums that are paid by the Company will not include any
amounts payable by the Participant under a Section 125 of the Code health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Participant.

(c) Double Trigger Vesting. In the event of a Qualifying Termination that is a
Change in Control Termination, each of the Participant’s then outstanding and
unvested compensatory equity awards will fully vest, and, as applicable, become
exercisable, effective as of immediately prior to the Qualifying Termination.

5. Additional Requirements.

(a) Release. To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release, in substantially one of the
forms attached hereto as Exhibit B, Exhibit C, or Exhibit D, as appropriate (the
“Release”), and such Release must become effective in accordance with its terms,
in each case within sixty (60) days following the Qualifying Termination (the
“Release Date”). The Plan Administrator, in its sole discretion, may modify the
form of the required Release to comply with applicable law, and any such Release
may be incorporated into a termination agreement or other agreement with the
Participant.

(b) Certain Reductions. The Plan Administrator will reduce a Participant’s
benefits under the Plan by any other statutory severance obligations or
severance obligations (including pay in lieu of notice) payable to the
Participant by the Company (or any successor thereto) that are due in connection
with the Participant’s Qualifying Termination and that are in the same form as
the benefits provided under the Plan (e.g., salary replacement, health insurance
coverage, equity award vesting credit). Without limitation, this reduction
includes a reduction for any benefits required pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”), (ii) any Company policy or
practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment, and (iii) any required salary continuation, notice pay, statutory
severance payment or other payments required by local law, as a result of the
Qualifying Termination. The benefits provided under the Plan are intended to
satisfy, to the greatest extent possible, and not to provide benefits
duplicative of, any and all statutory and contractual obligations of the Company
in respect of the form of benefits provided under the Plan that may arise out of
a Qualifying Termination, and the Plan Administrator will so construe and
implement the terms of the Plan. Reductions will be applied on a retroactive
basis, with benefits previously provided being recharacterized as benefits
pursuant to the Company’s statutory or other contractual obligations. The
payments pursuant to the Plan are in addition to, and not in lieu of, any
accrued but unpaid salary, bonuses or employee welfare benefits to which a
Participant is entitled for the period ending with the Participant’s Qualifying
Termination.

 

- 6 -



--------------------------------------------------------------------------------

(c) Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.

(d) Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Qualifying Termination, the Company reserves
the right to offset the payment of any benefits under the Plan by the amount of
such indebtedness. Such offset will be made in accordance with all applicable
laws. The Participant’s execution of the Participation Notice constitutes
knowing written consent to the foregoing.

(e) Parachute Payments. Except as otherwise expressly provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either (A) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (B) the largest portion, up to
and including the total, of the Payment, whichever amount ((A) or (B)), after
taking into account all applicable federal, state, provincial, foreign and local
employment taxes, income taxes and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of stock
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A and then with respect to
amounts that are. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Participant’s applicable type of
stock award (i.e., earliest granted stock awards are cancelled last).

6. Tax Matters.

(a) Application of Section 409A. It is intended that all of the benefits
provided under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1 (b)(4), 1.409A-1 (b)(5) and 1.409A-1 (b)(9), and the Plan will
be construed to the greatest extent possible as consistent with those
provisions. To the extent not so exempt, the Plan (and any definitions in the
Plan) will be construed in a manner that complies with Section 409A and
incorporates by reference all required definitions and payment terms. For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(iii)), a Participant’s

 

- 7 -



--------------------------------------------------------------------------------

right to receive any installment payments under the Plan will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under the Plan will at all times be considered a separate
and distinct payment. If the Plan Administrator determines that any of the
payments upon a Separation from Service provided under the Plan (or under any
other arrangement with the Participant) constitutes “deferred compensation”
under Section 409A and if the Participant is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), at the time of his
or her Separation from Service, then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the payments upon a Separation from Service will be delayed as
follows: on the earlier to occur of (i) the date that is six (6) months and one
(1) day after the effective date of the Participant’s Separation from Service,
or (ii) the date of the Participant’s death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to the Participant a lump sum
amount equal to the sum of the payments upon Separation from Service that the
Participant would otherwise have received through the Delayed Initial Payment
Date if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth above. No interest will be due
on any amounts so deferred.

(b) Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.

(c) Tax Advice. By becoming a Participant in the Plan, the Participant agrees to
review with the Participant’s own tax advisors the federal, state, provincial,
local and foreign tax consequences of participation in the Plan. The Participant
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) will be responsible for his or her own tax
liability that may arise as a result of becoming a Participant in the Plan.

7. Reemployment. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided, the Company, in its sole and absolute discretion, may require such
Participant to repay to the Company all or a portion of such severance benefits
as a condition of reemployment.

8. Clawback; Recovery. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason,” Constructive Termination or any similar term under any plan
of or agreement with the Company.

9. Right to Interpret Plan; Amendment or Termination.

(a) Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to establish rules, forms and procedures for the
administration of the Plan and to

 

- 8 -



--------------------------------------------------------------------------------

construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, without limitation, the eligibility
to participate in the Plan, the amount of benefits paid under the Plan and any
adjustments that need to be made in accordance with the laws applicable to a
Participant. The rules, interpretations, computations and other actions of the
Plan Administrator will be binding and conclusive on all persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination will apply to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan or any Participation Notice will be in writing and executed by a duly
authorized officer of the Company.

10. No Implied Employment Contract. The Plan will not be deemed (a) to give any
employee or other person any right to be retained in the employ of the Company,
or (b) to interfere with the right of the Company to discharge any employee or
other person at any time, with or without cause, which right is hereby reserved.

11. Legal Construction. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.

12. Claims, Inquiries and Appeals.

(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(e).

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d).

 

- 9 -



--------------------------------------------------------------------------------

The notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:

diaDexus, Inc.

Attn: Compensation Committee

349 Oyster Point Blvd.

South San Francisco, CA 94080

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

 

- 10 -



--------------------------------------------------------------------------------

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion Of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a), (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 12(c), and (iv) has been notified that the
Plan Administrator has denied the appeal. Notwithstanding the foregoing, if the
Plan Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits specified in this Section 12, the applicant may bring legal
action for benefits under the Plan pursuant to Section 502(a) of ERISA.

13. Basis of Payments to and from the Plan. All benefits under the Plan will be
paid by the Company. The Plan will be unfunded, and benefits hereunder will be
paid only from the general assets of the Company.

14. Other Plan Information.

(a) Plan Sponsor. The Company is the “Plan Sponsor,” as that term is used in
ERISA.

diaDexus, Inc.

349 Oyster Point Blvd.

South San Francisco, CA 94080

(b) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Plan Sponsor by the Internal Revenue Service is 94-3236309. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 525.

(c) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

- 11 -



--------------------------------------------------------------------------------

(d) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

diaDexus, Inc.

Attn: Chairman of the Compensation Committee

349 Oyster Point Blvd.

South San Francisco, CA 94080

Service of legal process may also be made upon the Plan Administrator.

(e) Plan Administrator. The Plan Administrator of the Plan is:

diaDexus, Inc.

Attn: Compensation Committee

349 Oyster Point Blvd.

South San Francisco, CA 94080

The Plan Sponsor’s and Plan Administrator’s telephone number is 650-246-6400.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

15. Statement of ERISA Rights.

Participants in the Plan (which is a welfare benefit plan sponsored by diaDexus,
Inc.) are entitled to certain rights and protections under ERISA. If you are a
Participant, you are considered a participant in the Plan for the purposes of
this Section 15 and, under ERISA, you are entitled to:

Receive Information About Your Plan and Benefits

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Plan Administrator may make a reasonable charge for the copies;
and

(c) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you

 

- 12 -



--------------------------------------------------------------------------------

and other Plan participants and beneficiaries. No one, including your employer
or any other person, may fire you or otherwise discriminate against you in any
way to prevent you from obtaining a Plan benefit or exercising your rights under
ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

16. General Provisions.

(a) Plan Document Controls. In the event of any inconsistency between this Plan
document and any other communication regarding this Plan, this Plan document
controls.

(b) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s Chairman of the
Compensation Committee), or deposited in the U.S. Mail, First

 

- 13 -



--------------------------------------------------------------------------------

Class with postage prepaid, and addressed to the parties, in the case of the
Company, at the address set forth in Section 14(a), in the case of a
Participant, at the address as set forth in the Company’s employment file
maintained for the Participant as previously furnished by the Participant or
such other address as a party may request by notifying the other in writing.

(c) Transfer and Assignment. The rights and obligations of a Participant under
the Plan may not be transferred or assigned without the prior written consent of
the Company. The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(d) Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(e) Severability. Should any provision of the Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.

(f) Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

 

-14-



--------------------------------------------------------------------------------

Exhibit A

DIADEXUS, INC.

Key Employee Severance Benefit Plan

Participation Notice

 

To:  

 

Date:  

 

diaDexus, Inc. (the “Company”) has adopted the diaDexus, Inc. Key Employee
Severance Benefit Plan (the “Plan”). The Company is providing you this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together
constitute the Summary Plan Description for the Plan.

You are a Tier [1] [2] Participant.

You understand that by accepting your status as a Participant in the Plan, any
of your stock options that have been considered to be “incentive stock options”
prior to the date hereof, if applicable, may cease to qualify as “incentive
stock options” as a result of the vesting acceleration benefit provided in the
Plan. By accepting participation, you represent that you have either consulted
your personal tax or financial planning advisor about the tax consequences of
your participation in the Plan, or you have knowingly declined to do so.

Please return to the Company’s Chief Executive Officer a copy of this
Participation Notice signed by you. Please retain a copy of this Participation
Notice, along with the Plan document, for your records. This Participation
Notice supersedes any prior Participation Notices that have been provided to
you.

 

 

(Signature)

 

(Date)



--------------------------------------------------------------------------------

Exhibit B

Release Agreement

[Employees Age 40 or Over; Individual Termination]

I understand and agree completely to the terms set forth in the diaDexus, Inc.
Key Employee Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Information Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”)
and the federal Employee Retirement Income Security Act of 1974 (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding.

I hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth
(8th) day after I sign this Release.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

PARTICIPANT:

 

(Signature) By:  

 

Date:  

 



--------------------------------------------------------------------------------

Exhibit C

Release Agreement

[Employees Age 40 or Over; Group Termination]

I understand and agree completely to the terms set forth in the diaDexus, Inc.
Key Employee Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Information Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended) (“ADEA”)
or the federal Employee Retirement Income Security Act of 1974 (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth (8th) day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

PARTICIPANT:

 

(Signature) By:  

 

Date:  

 



--------------------------------------------------------------------------------

Exhibit D

Release Agreement

[Employees Under Age 40]

I understand and agree completely to the terms set forth in the diaDexus, Inc.
Key Employee Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Information Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress and discharge
in violation of public policy; and (e) all federal, state, provincial and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended) or the federal Employee Retirement Income Security Act of 1974 (as
amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws or operating agreements
of the Company or its affiliate; or under applicable law; or (b) any rights
which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the U.S. Department of Labor, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.



--------------------------------------------------------------------------------

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

PARTICIPANT:

 

(Signature) By:  

 

Date:  

 